Citation Nr: 1512656	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 27, 2011, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to May 27, 2011, for the grant of a 50 percent disability evaluation for migraine headaches.  

3.  Entitlement to an evaluation in excess of 50 percent for migraine headaches. 

4.  Entitlement to an evaluation in excess of 30 percent for inflammatory bowel disease.  

5.  Entitlement to an evaluation in excess of 20 percent for left shoulder dislocation with rotator cuff tear. 

6.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease, disc space narrowing with impingement of L2-L3, facet joint disease of L3-L4 and L4-L5, and disc space narrowing of L4-L5 and L5-S1.   
7.  Entitlement to an evaluation in excess of 10 percent for soft tissue injury of the left knee.   

8.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.   

9.  Entitlement to an evaluation in excess of 10 percent for status-post ganglion cyst removal of the right wrist with residual tendonitis.  

10.  Entitlement to an evaluation in excess of 10 percent for soft tissue injury of the left hip. 

11.  Entitlement to an evaluation in excess of 10 percent for adjustment disorder with depressed mood.   


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1989 to December 1997. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.  The records contained in the Veterans Benefits Management System (VBMS) and Virtual VA were considered by the RO in the statement of the case. 

The issues of increased ratings for the service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It was not factually ascertainable that the Veteran was precluded from employment due to service-connected disabilities prior to the assigned effective date of May 27, 2011.  

2.  With respect to the Veteran's migraine headaches, it is not factually ascertainable that an increase in disability occurred prior to the assigned effective date of May 27, 2011.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than May 27, 2011, for the award of a TDIU.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).

2.  The criteria are not met for an effective date earlier than May 27, 2011, for the award of a 50 percent disability evaluation for migraine headaches.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran is challenging the effective assigned following the grant of TDIU and the assignment of a 50 percent evaluation for migraine headaches.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  In this case, the Veteran had been provided an adequate notice letter in June 2011 in connection with his claims for TDIU and an increased evaluation for migraine headaches.  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to earlier effective dates.


Law and Analysis

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014). 

A claim for TDIU is a claim for increased compensation if the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23   (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. 
§ 5110(b) (2) (West 2002); see also 38 C.F.R. § 3.400(o) (2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  The United States Court of Appeals for Veterans Claims (Court) and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b) (2) (West 2002); Harper at 126; 38 C.F.R. 
§ 3.400(o) (1) (2) (2014); VAOPGCPREC 12-98 (1998).

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511(1997). 

In this case, the effective date for an increased 50 percent evaluation for migraine headaches and a TDIU would be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b) (2) (ii) (2014).  The Veteran filed a claim for an increased rating for migraine headaches and for a TDIU on May 27, 2011.  Based on findings from a June 2011 VA examination, the RO granted an increased evaluation of 50 percent for migraine headaches and TDIU, effective the date of the claim.  There are no documents on record filed prior to May 2011 that can be considered as a formal or informal claim for an increased rating or for TDIU.  There is no dispute as to the date of application. 

As noted above, the Court held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has, therefore, considered whether it is factually ascertainable that the Veteran's migraine headaches had increased and whether he was unemployable within one year of receipt of his claim. 

Based on evidence from the claims file, it is not factually ascertainable that the Veteran's migraine headaches had increased within one year of receipt of the Veteran's claim. There are no documents on record to indicate an increase in the Veteran's disability prior to the Veteran's May 27, 2011, claim.  There is no medical or lay evidence which was associated with the claims file from May 2008 to May 2011.  Although VA treatment records were associated with the claims folder after the May 2011 claim and were dated prior to that date, none of that evidence showed that an increased evaluation was warranted.  Therefore, the Board finds that there is no probative evidence within this timeframe that establishes that it is factually ascertainable that an increase in disability had occurred.  Rather, the Veteran's increased 50 percent evaluation was assigned based on medical evidence dated after May 27, 2011.  Specifically, the Veteran's 50 percent rating was assigned pursuant to findings from a June 2011 VA examination report which noted incapacitating headaches three times a month lasting for an hour to half a day.  

As to TDIU, the evidence shows that the Veteran was granted disability benefits from the Social Security Administration (SSA) in April 2011 decision.  The effective date of that award was November 30, 2007.  VA received notification of that decision in June 2011.  However, the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU and the SSA determination is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  That SSA determination also considered disabilities that are not service-connected, namely an anti-social personality disorder and sensorineural hearing loss.  Moreover, because the SSA records would have demonstrated that the increase occurred more than one year prior to the claim, the increase would be effective from the date of the claim, which was May 27, 2011. 38 U.S.C.A. 
§ 5110(b) (2) (West 2002); see also 38 C.F.R. § 3.400(o) (2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  

In sum, the Board finds that an effective date earlier than May 27, 2011, for the assignment of a 50 percent evaluation for migraine headaches and a TDIU is not warranted.


ORDER

Entitlement to an effective date prior to May 27, 2011, for the grant of TDIU is denied.

Entitlement to an effective date prior to May 27, 2011, for the grant of a 50 percent disability evaluation for migraine headaches is denied.  


REMAND

The Veteran was last afforded examinations for his service-connected disorders in June 2011.  Although the mere passage of time does not necessitate ordering current examinations, the Veteran appears to generally contend that he was not provided appropriate assistance with his claims.  Therefore, on remand, the Veteran must be afforded examinations to ascertain the severity and manifestations of his service-connected disabilities currently on appeal.    

Additionally, the record shows that the Veteran receives treatment through VA and the most updated records of file are dated in January 2012.   Thus, on remand, any outstanding VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from January 2012 to the present.

2.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  The examiner should comment on the frequency and duration of the Veteran's headaches and discuss any functional impairment resulting from this disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his inflammatory bowel disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, he or she should address the severity and frequency of any constipation, diarrhea, and abdominal distress and indicate whether there are any other manifestations of the disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his left shoulder dislocation with rotator cuff tear.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left shoulder in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any impairment of the humerus, such as malunion, fibrous union, nonunion (false flail joint) of the scapulohumeral joint, or loss of the head (flail shoulder).  The examiner should also indicate whether there is any impairment of the clavicle or scapula, such as malunion, nonunion with or without loose motion, or dislocation.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his lumbar spine disc disease, disc space narrowing with impingement of L2-L3, facet joint disease of L3-L4 and L4-L5, and disc space narrowing of L4-L5 and L5-S1; and radiculopathy of the left lower extremity.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

Regarding the left lower extremity radiculopathy associated with the service-connected lumbar spine disorder, the examiner should identify the symptoms, manifestations, and impairment associated with that disorder.  In particular, he or she should address whether there is any complete or incomplete paralysis, and if any incomplete paralysis is mild, moderate, or severe.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his soft tissue injury of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of status-post ganglion cyst removal of the right wrist with residual tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis (i.e., favorable or unfavorable).    

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of soft tissue injury of the left hip.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees.  He or she also should state whether there is any form of ankylosis, flail joint, or impairment of the femur.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

9.  After obtaining any additional evidence as directed above, Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected adjustment disorder with depressed mood.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's adjustment disorder with depressed mood.   . 
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


